Dismissed and Memorandum Opinion filed May 3, 2007







Dismissed
and Memorandum Opinion filed May 3, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NOS. 14-07-00248-CR
&
      14-07-00249-CR
____________
 
ANTHONY LACHON ALEXANDER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
338th District Court
Harris County, Texas
Trial Court Cause Nos. 1066811
& 1066812
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered guilty pleas to the offenses of robbery and possession of a controlled
substance.  In accordance with the terms of plea bargain agreements with the
State, the trial court sentenced appellant on March 7, 2007, in trial court
cause number 1066811 to confinement for two years in the Institutional Division
of the Texas Department of Criminal Justice, and in trial court cause number
1066812 to six months in the State Jail Division of the Texas Department of
Criminal Justice.  Appellant filed pro se notices of appeal.  We dismiss the
appeal.  




The
trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certifications are included in the records on appeal.  See
Tex. R. App. P. 25.2(d).  The
records support the trial court=s certifications.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed May 3,
2007.
Panel consists of Justices Yates, Edelman, and
Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b)